08DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Claim Status
Claims 1-10 and 12-16 are pending and are examined, claims 17-20 and claims 22-24 are withdrawn and are not examined and claims 11, 21, and 25 are cancelled.

Claim Objections
Claim 1 is objected to because of the following informalities:  “under a capillary action”. Please remove “a” so that it is “under capillary action”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Regarding Claim 3, “the physical detection unit measures the rate of movement of the biological fluid sample along the channel” is a repeat of the amended limitation in claim 1. Since claim 3 is dependent on claim 2 and claim 2 is dependent on claim 1, claim 3 would not further limit claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 7, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Koninkl (EP 2581744), in view of Fujii (US Pub 2013/0029318).


	Regarding Claim 1, Koninkl teaches an assay device (Fig. 1) for use with samples of biological fluid (blood sample), the assay device comprising: 
a physical detection unit for measuring a viscosity of a biological fluid sample ([0051] In the method according to the present invention, the mobility of the magnetic particles used in the assay for coagulation activity is detected and monitored over time. In particular, the loss of mobility of the magnetic particles can be detected by constantly measuring the light reflected from an evanescent area of the sensor surface. The clotting time assay as described herein thus exploits the fact that loss of mobility of the magnetic particles leads to a change in detected light, which could be shown to inversely correlate to an increase in the viscosity of a blood sample; The detection of immobilized magnetic particles at a sensor surface (physical detection unit) can thus advantageously be used as direct measure for clot formation.); and a biomarker detection unit for detecting and/or measuring a biomarker in the biological fluid sample [0045], [0058], [0096], wherein the physical detection unit and the biomarker detection unit act together as part of an assay process ([0046] Within the meaning of the present invention "simultaneous detection" also implies that the both detection assays are carried using the same optomagnetic device. For instance, it is envisaged by the present application that such a simultaneous detection can be carried out by using 
wherein the physical detection unit measures a rate of movement of the biological fluid sample along a capillary channel (the physical detection unit as taught by Koninkl would be capable of measuring a rate of movement of the biological fluid sample along a capillary channel. See [0051] and teachings above for physical detection unit - In particular, the loss of mobility of the magnetic particles can be detected by constantly measuring the light reflected from an evanescent area of the sensor surface. Examiner notes “a capillary channel” is not positively recited.) ;
Koninkl is silent to a filter located at or near to a fluid introducing portion.  
Fujii teaches in the related art of microchips for medical diagnosis. Fig. 2 [0030] The micro pump 150 controls the flow of the fluid sample through one or more or all of the flow channels 120 through inlet port 110, the filter compartment 130, the test compartment 140 and finally to the vent 170. [0024] The saliva sample travels via a portion of a flow channel 120 to a filter compartment 130. FIG. 2A is a cross section view of an illustrative embodiment of the fluid-testing microchip 100. The filter compartment 130 includes a plurality of beads 210 coated with a defoaming agent. Various defoaming agents can be used.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a filter, as taught by Fujii, located at or near to a fluid introducing portion in the device of Koninkl, to allow for trapping foams and impurities from the sample put in the inflow, as taught by Fujii, in [0025]. 

Examiner notes the invention is directed to an assay device. The biological fluid sample is not part of the structure of the claimed device. The flow path (channel) of the device would be capable of being a capillary channel and would also be capable of having fluid flow through under capillary action without a need for an external pump. The flow of the biological fluid sample is directed to intended use of the device and since the device is capable of performing that intended use (being a channel of a different size such as a capillary channel), it would meet the limitations of claim 1. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a capillary channel for the flow path (channel) in the assay device of modified Koninkl such that the biological fluid sample flow through the assay device under capillary action without a need for an external pump in order to allow for a microfluidic path with smaller dimensions and to mimic a physiological environment like a capillary bed.	

Regarding Claim 6, Koninkl teaches an assay device according to claim 1, wherein the biomarker detection unit is for detecting and/or measuring at least one biomarker selected from Procalcitonin, C-reactive protein (CRP), cytokines, alpha- fetoprotein, beta-2-microglobulin, calcitonin, immunoglobulins, D-dimer and troponin in the biological fluid sample ([0098] the biomarker may be one which is completely unrelated to the diagnosis of coagulation activity, for instance, a cardiac biomarker such as Troponin-I).  

Regarding Claim 7, Koninkl teaches an assay device according to claim 1, wherein the biomarker detection unit comprises at least one vessel in which a biological assay is conducted ([0046] Within the meaning of the present invention "simultaneous detection" also implies that the both detection assays are carried using the same optomagnetic device. For instance, it is envisaged by the present application that such a simultaneous detection can be carried out by using various cartridges or sample containers, each comprising a different set of magnetic particles for the performance on the same biosensor device).  

Regarding Claim 8, Koninkl teaches an assay device according to claim 1, wherein the physical detection unit and the biomarker detection unit are housed in a removable and/or disposable detection cartridge ([0046] Within the meaning of the present invention "simultaneous detection" also implies that the both detection assays are carried using the same optomagnetic device. For instance, it is envisaged by the present application that such a simultaneous detection can be carried out by using various cartridges or sample containers, each comprising a different set of magnetic particles for the performance on the same biosensor device). Serial No. 16/080,073 2  

Regarding Claim 9, Koninkl teaches an assay device according to claim 8, wherein the detection cartridge comprises a lab on a chip unit ([0046] For instance, it is envisaged by the present application that such a simultaneous detection can be carried out by using various cartridges or sample containers, each comprising a different set of 

Regarding Claim 10, Koninkl teaches an assay device according to claim 1, further comprising a removable and/or disposable sample cartridge ([0046] Within the meaning of the present invention "simultaneous detection" also implies that the both detection assays are carried using the same optomagnetic device. For instance, it is envisaged by the present application that such a simultaneous detection can be carried out by using various cartridges or sample containers, each comprising a different set of magnetic particles for the performance on the same biosensor device. Cartridge would be capable of being disposable).  

Claims 2, 3, and 5 rejected under 35 U.S.C. 103 as being unpatentable over Koninkl (EP 2581744), in view of Fujii (US Pub 2013/0029318), and further in view of Weigl (US Patent 6,454,945).

Regarding Claim 2, modified Koninkl teaches an assay device according to claim 1, wherein the physical detection unit comprises a channel (see channel where it says fluid, blood plasma and there is a detector shown in Fig. 1).
Modified Koninkl is silent to a plurality of detectors spaced along the channel to detect movement of the biological fluid sample along the channel.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a plurality of detectors spaced along the channel to detect movement of the biological fluid sample along the channel, as taught by Weigl, in the device of modified Koninkl, to allow for positioning at various distances and making measurements at different points in the channel whether it is a linear or angle in the channel, as taught by Weigl.

Regarding Claim 3, modified Koninkl teaches the physical detection unit measures the rate of movement of the biological fluid sample along the channel (the physical detection unit as taught by Koninkl would be capable of measuring a rate of movement of the biological fluid sample along a capillary channel. See [0051] and teachings above for physical detection unit - In particular, the loss of mobility of the magnetic particles can be detected by constantly measuring the light reflected from an evanescent area of the sensor surface. Examiner notes “a capillary channel” is not positively recited.).

Regarding Claim 5, modified Koninkl teaches an assay device according to claim 2, wherein the detectors are optical detectors ([0069] As used herein, the term "change .  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koninkl (EP 2581744), in view of Fujii (US Pub 2013/0029318), Weigl (US Patent 6,454,945), and further in view of Glezer (US Pub 2004/0189311).
	
Regarding Claim 4, modified Koninkl teaches an assay device according to claim 2.
Modified Koninkl is silent to the channel is a capillary channel.
Glezer teaches [0152] As fluid is directed into and through the fluid input line 450 (e.g., by use of pumps, valves, capillary flow, and the like. [0222] A high degree of control over the movement of liquids in the cartridges of the invention may be attained, without the introduction of active valve elements in the cartridge, through the use of fluidic networks comprising capillary breaks. "Capillary break", as used herein, refers to a region in a fluid conduit that acts as a barrier to liquid moving through the conduit under capillary action.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the channel in the device of Koninkl, to be a capillary channel, as taught by Glezer, to control the liquid moving through, as taught by Glezer, in [0152].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Koninkl (EP 2581744), in view of Fujii (US Pub 2013/0029318), and further in view of Battrell (US Pub 2012/135511).
Regarding Claim 12, modified Konikl teaches an assay device according to claim 1.
Koninkl is silent to further comprising a molecular amplification unit located at or near to a fluid introducing portion.  
Battrell teaches in the related art of processing systems for assays. [0029] it is necessary that the fluorescence detector be able to detect not only the presence, for example, of a target infectious organism amplified by PCR but also of an endogenous human control organism co-existing with the target and amplified by the same PCR reaction or a PCR reaction conducted in parallel in the instrument, for example.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a molecular amplification unit, as taught by Battrell, located at or near to a fluid introducing portion in the device of Koninkl, to allow for a PCR reaction or nucleic acid amplification, as taught by Battrell, in [0029].

Claims 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koninkl (EP 2581744), in view of Fujii (US Pub 2013/0029318), and further in view of Greenquist (US Pub 2008/0297169).

Claims 13 and 14, modified Koninkl teaches an assay device according to claim 1. 
Koninkl is silent to a processing unit arranged to operate on the viscosity and biomarker measurements to determine an output; and an output unit arranged to provide the output to a user and further comprising a memory unit to store the viscosity and biomarker measurements.  
Greenquist teaches in the related art of a device for determining the particle fraction and rate of viscosity of a fluid sample. [0054] The processor 119 can be adapted and configured to contain a program or analyzer adapted to, for example, interpret the current signals from the electrodes, relating the signal strength ratio to the reference strength, provide assay results, identify potential errors, and perform other quality control checks. Assay information can be relayed to the display 120 from the processor 119, which, in addition to showing the assay results, may display messages related to the processing functions, and messages relating to the assay results including error messages.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a processing unit arranged to operate on the viscosity and biomarker measurements to determine an output; and an output unit arranged to provide the output to a user and further comprising a memory unit to store the viscosity and biomarker measurements, as taught by Greenquist to the device of modified Koninkl, to allow for providing assay results and display messages to user, as taught by Greenquist in [0054].

Claim 15, modified Koninkl teaches an assay device according to claim 13, wherein the processing unit is arranged to operate to determine an output which is a diagnosis of a disease and/or which is indicative of a disease state for a patient, wherein the disease is selected from one or more of an infectious disease, arthritis, cancer and stroke (the processing unit would be capable of being arranged to operate to determine an output which is a diagnosis of a disease and/or which is indicative of a disease state for a patient, wherein the disease is selected from one or more of an infectious disease, arthritis, cancer and stroke, see [0100] for biomarkers of disease including cancer procoagulent).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Koninkl (EP 2581744), in view of Fujii (US Pub 2013/0029318), Greenquist (US Pub 2008/297169), and further in view of Spillert (US Patent 5,792,660).
Regarding Claim 16, modified Koninkl teaches an assay device according to claim 15.
Modified Koninkl is silent to wherein the disease is sepsis.
Spillert teaches in the related art of measuring viscosity in blood. The pathological states and conditions, the nonspecific and even existence of which are identified by the methods and devices of the present invention include cancer; sepsis and infection. Col. 11, lines 55-57.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determine the viscosity change .

Response to Arguments
Applicant's arguments filed 1/4/21 have been fully considered but they are not persuasive. 

First, Applicant argues on pages 6 and 7 that Koninkl does not teach all of the features of amended claim 1. For example, with respect to the features of the assay device further including a filter located at or near to a fluid introducing portion, as recited in original claim 11 and now incorporated into amended claim 1, the Office Action acknowledges that Koninkl is silent to the features of a filter located at or near to a fluid introducing portion (Office Action, Page 13). 
In response, Examiner notes, the primary reference was modified by a secondary reference. A filter is a standard and known in the art structure to “filter out” or separate components in a biological fluid sample. Therefore, it would have been obvious to one of ordinary skill in the art to have added a filter in a flow path or channel with a biological sample. Therefore the rejection is maintained.

Second, Applicant argues6/10 Application No. 16/080,073 Docket No.: P32884USN1 Koninkl discloses a method for simultaneous detection of the coagulation activity of a blood sample and of the presence and/or amount of at least one target molecule within the blood sample (see paragraph 10 of Koninkl). In preferred embodiments, the coagulation activity is measured in a sensor 
Reply to Office Action mailed October 6, 2020	In response, Examiner notes the “measuring” aspect of the physical detection device is a capability of the device. A rate would be calculated based on the sample which in this case could be the detection of the particles or target molecules. Since the particles are being detected, it is also possible that the physical detection device, as taught by Koninkl, can be configured to measure the position and therefore the movement of the biological fluid. Therefore, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798